 



EXHIBIT 10.19
Non-Employee Director Cash Compensation Plan
Effective February 12, 2008
     The following is a summary of Compellent Technologies, Inc.’s (the
“Company”) annual compensation arrangement for its non-employee directors (the
“Non-Employee Director Compensation Plan”) for such period of time as a
non-employee director continues to serve in such capacity during the applicable
calendar year:

  •   The non-employee members of the Board shall receive annual cash
compensation in the amount of $20,000 per year.     •   The Chairperson of the
Audit Committee shall receive annual cash compensation in the amount of $22,000
per year. Each non-chairperson member of the Audit Committee shall receive
annual cash compensation in the amount of $5,000 per year.     •   The
Chairperson of the Compensation Committee shall receive annual cash compensation
in the amount of $10,000 per year. Each non-chairperson member of the
Compensation Committee shall receive annual cash compensation in the amount of
$3,000 per year.     •   The Chairperson of the Nominating and Corporate
Governance Committee shall receive annual cash compensation in the amount of
$4,000 per year. Each non-chairperson member of the Compensation Committee shall
receive annual cash compensation in the amount of $1,500 per year.     •   The
non-employee directors shall also be eligible for reimbursement for expenses
incurred in attending Board and Committee meetings.

     All sums referenced above shall be payable on a pro rata basis each
quarter.

 